OPINION
Per CURIAM.
This is a law appeal from the Court of Common Pleas for Franklin County, Ohio. Two errors are assigned both of which - are directed to the order of the Court in overruling the demurrer to the answer filed by the defendant. Therefore the same legal questions are presented here as were before the trial court.
We have examined the lengthy and well considered opinion of Judge Gessaman and are in full accord with the legal principles and conclusions therein announced. We think the authorities cited therein are sufficient to support the judgment; hence no good purpose would be served by a further discussion by the Court.
We find no error in the record and the judgment is ordered affirmed.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.